Citation Nr: 1610729	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as depression.

2.  Entitlement to a rating in excess of 10 percent for residual scarring from a left inguinal hernia.

3.  Entitlement to a rating in excess of 10 percent for residual scarring from a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Atlanta, Georgia RO in July 2008 and June 2010.  In January 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  In March 2015, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  A chronic psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; and no diagnosed psychiatric disability is shown to be related to his service.

2.  The Veteran's residual scarring from a left inguinal hernia is superficial, does not consist of three or four scars that are unstable or painful, and causes no limitation of function.

3.  The Veteran's residual scarring from a right inguinal hernia is superficial, does not consist of three or four scars that are unstable or painful, and causes no limitation of function.



CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for a rating in excess of 10 percent for residual scarring from a left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).

3.  The criteria for a rating in excess of 10 percent for residual scarring from a right inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August 2007 and December 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice of how VA assigns disability ratings and effective dates of awards.  

As the June 2010 rating decision on appeal granted service connection for residual scarring from bilateral inguinal hernias and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  At the January 2015 Travel Board hearing, the undersigned advised the Veteran of what type of evidence was still needed to reopen his depression claim, as well as what evidence was needed to substantiate his claims pertaining to the ratings for his service connected scars.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran testified he was treated in 1989 at the Lake City VAMC, but a request for such records resulted in a negative response of "no records," so further efforts to develop those records would be futile.  Notably, in a July 2015 written statement he indicated that he had received treatment at Chattanooga Tennessee in 1989 (through/or) 1999.  A search for records at the Chattanooga VAMC revealed records of treatment from 1997 to 1999, but none of the treatment was for psychiatric disability.  The AOJ arranged for VA examinations in April 2010 and December 2015.  As will be discussed in greater detail below, the Board finds these reports of examination to be adequate for rating purposes, as each reflects a thorough review of the record, physical/mental status examinations including all necessary findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  That is, these examinations, in the Board's judgment, show a thorough consideration of the disabilities in appellate status and provide the necessary information to adjudicate these claims.  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for psychiatric disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for psychosis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's STRs reflect that he was hospitalized for 5 days in September 1967 at the Naval Hospital in Jacksonville for acute situational reaction.  He had acted drunk the night before his admission, and he was found sleeping under his car and brought to the dispensary, where he was evaluated by a medical officer and referred to the hospital; a psychologist diagnosed anxiety reaction and advised admission.  The Veteran denied taking any pills but admitted to not having slept for 3 weeks; he was treated for hyperventilation.  On his third day of treatment, he admitted to taking a bottle of Dexedrine and stated that he would be okay if he could get out of the Navy; two days later, he stated that he wished to return to active duty, and he was discharged to duty the following day with the impression of recovered acute situational reaction.  

In January 1970, the Veteran was evaluated because he stated he would commit suicide if he did not get out of service; he was angry because his discharge based on obesity was not processed favorably.  A review of his recent records indicated he was having increased difficulty because of his obesity and smoking habits in meeting the physical and mental requirements for military life.  The diagnosis was emotionally unstable personality with passive-aggressive traits, severe.  The examiner opined that, although the Veteran was indeed capable of carrying out suicidal gestures, this was not a manifestation of depression but of his willful effort to manipulate and coerce his military environment in providing him with a discharge; the examiner opined that the Veteran's suicidal thoughts were his passive-aggressive way of getting back, angering and frightening those around him with whom he was angry and whom he resented.  The examiner opined that the Veteran's personality warranted administrative separation, however any self-destructive acts were a product of purposeful conscious behavior and not a product of mental illness, and should be handled through standard disciplinary channels.  The examiner opined that the Veteran was not mentally ill and was responsible for his behavior; he had a longstanding dually diagnosed character and behavior disorder which did not require, and would not benefit from, psychiatric hospitalization.  The examiner opined that the Veteran had made a poor adjustment to the demands of military service and recommended that the Veteran be processed for an administrative discharge by reason of unsuitability without further recourse to psychiatric evaluation, hospitalization or medical survey boards.  

In a December 2001 statement, the Veteran stated that he was hospitalized for depression in 1967 at Jacksonville Naval Air Station and that he was discharged from the Navy due to depression.

On July 2002 VA treatment, the Veteran reported that he had been experiencing loss of interest in life over the past 4 to 5 years, in addition to sleeping 15 hours per day, having poor concentration, and socializing little with others.  He was started on a SSRI medication by his primary care provider and was previously not on medications for many years.  He reported a history of being electrocuted while in Alaska and being treated for depression while in the military.  He reported a suicidal gesture with pills and alcohol in 1967, and an attempt to hang himself in 1996.  The assessment was depression by history.

In an April 2010 statement, the Veteran stated that he attempted suicide with pills and alcohol in 1967 (while he was in service) and woke up at the Jacksonville Naval Air Station hospital three days later; he stated that he spent about a week in the psychiatric ward.  He stated that he also attempted suicide in 1970, when he was a Seebee in California; he stated that he was sent to see a psychiatrist in San Diego who recommended he be discharged from service.

At the January 2015 Board hearing, the Veteran testified that his depression began when he was in Atka, Alaska, a small island with very few people, and he was stationed there for one miserable year.  He testified that he was next stationed in Brunswick, Georgia, during which time he attempted suicide and was hospitalized at Jacksonville Naval Air Station for a few days, in 1967 or 1968.  He testified that he was unaware of VA and his ability to seek treatment until 1989.  He began treatment in Lake City, Florida in 1989, and then in Denver, Colorado in 1992, before returning to Lake City, where he now seeks VA treatment for depression every three months. His treatment consists of therapy and medications.

In the March 2015 remand, the Board noted that the claims file contains documents from August 1992 indicating that the Denver VA medical center requested all treatment records from the Lake City VA medical center dating from January 1989, and that the requested records were transferred to Denver in March 1992. The Board remanded the matter in order for an adequate records request to be conducted, with a search for any treatment records for the Veteran from 1989 at the Lake City VA medical center.

Following a request for records from 1989 to 1992, a July 2015 response from the Lake City VA medical center stated "no records".

In July 2015, the Veteran submitted a statement reporting that he was hospitalized in 1967 at Jacksonville Naval Air Station for one week.  He stated that he was treated in San Diego in January 1970 for depression and that he continued being treated in Chattanooga in 1989 to 1999, after which he moved back to Georgia and began treatment at the Lake City VA medical center.  The Chattanooga VA medical center submitted records of treatment from 1997 to 1999 but they do not reflect any treatment or diagnosis of a psychiatric disability.

On December 2015 VA examination, the examiner noted that the Veteran was diagnosed with depressive disorder not otherwise specified in January 2002, and the Veteran reported depression symptoms for many years.  The Veteran reported having psychological problems in the military with suicidal gesture, hospitalization, and diagnosis of severe personality disorder; he was discharged following psychiatric evaluation and diagnosis of personality disorder.  He reported recurrent suicidal gestures in 1979 and 1995, psychiatric treatment in 1994 and 2000 to 2001, and current VA treatment.  Following a mental status examination, the examiner noted that testing, self-report, clinical interview, behavioral observation, and medical documentation demonstrate a current diagnosis for depressive disorder.  However, the examiner noted that the Veteran's claims requesting service connection for depression have been denied in multiple instances as military records demonstrate that the Veteran's psychiatric treatment and separation from service were due to personality disorder (i.e. emotionally unstable personality with passive aggressive traits) without a link between his current condition and his treatment received during military service.  Personality disorders are generally not considered ratable disabilities according to VA law.  Generally speaking, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  The examiner opined that the Veteran's current depressive disorder is more likely than not (greater than 50% likelihood) not due to his military experience.

VA treatment records through February 2015 reflect that the Veteran has been seen for depression at the Lake City VA mental health clinic since 2002.  The Veteran also submitted lay statements describing his psychiatric disability and related symptoms.

A chronic acquired psychiatric disability was not clinically noted post-service prior to 2002, and service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  The 2015 examiner noted that a review of the Veteran's records reveals that he was treated for personality disorder in service which is unrelated to his current condition.  Further, as a psychosis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the December 2015 VA examiner's report concluding that the Veteran does not have a current psychiatric disability related to service warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, and it explains why the complaints and findings do not support a nexus between any current diagnosis of an acquired psychiatric disability and the Veteran's service.  

Regarding the Veteran's own opinion that he has a psychiatric disability that is due to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a psychiatric diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific mental disability is not a matter capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed, Cir, 2006)).  While a layperson may provide testimony bearing on etiological factors for a psychiatric disability (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fe. Cir. 2009)), what has caused a specific psychiatric diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

The preponderance of the evidence is against the Veteran's claim of service connection for a variously diagnosed psychiatric disability, and the appeal in this matter must be denied.

Increased ratings for residual scarring from inguinal hernias

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Scars not of the head, face, or neck are rated by application of Codes 7801 through 7805.  Under Code 7801, a 10 percent rating is warranted for scars that are deep or cause limited motion if the area exceeds 6 square inches; a 20 percent rating is warranted if the area exceeds 12 square inches.  Under Code 7802, a 10 percent rating is warranted for areas of 144 square inches or greater for scars that are superficial and do not cause limited motion.  Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7801 to 7804 under an appropriate other Code.  [Code 7800 applies only to scars of the head, face, or neck, and therefore does not apply to these claims.]

The RO granted service connection at 10 percent ratings for residual scarring from a left inguinal hernia and from a right inguinal hernia in the June 2010 rating decision on appeal.  The Veteran contends that he merits higher ratings for these scars.

On April 2010 VA examination, the Veteran reported that he underwent a right inguinal hernia repair in 1964, and he continued to have problems with pain afterward; he reported that he returned to the clinic while still in service for treatment of this pain but was told that he would always have a problem with it.  Regarding the left inguinal hernia, he reported that he underwent a hernia repair in 1968 but continued to have pain in the left groin area.  He reported intermittent pain but denied any bulging in the inguinal area or further signs of re-herniation on the left or the right.  He took oxycodone for pain at all of his pain locations.  The diagnoses included status post right inguinal hernia repair with residual scar formation, and status post left inguinal hernia repair with residual scar formation.

On physical examination, there were no current hernias present.  Two open areas were noted at the left inguinal hernia repair scar which measured 1 centimeter by 1 centimeter each.  Superior to the right inguinal area, a scar was noted as having maximum width of 1 centimeter and maximum length of 27 centimeters.  The Veteran reported pain as well as skin breakdown over the scar with a frequency of yearly or less often.  The examiner noted the scar had no signs of skin breakdown, no inflammation, no edema, and no keloid formation, it was superficial, and it had no other disabling effects.  Superior to the left inguinal area, a scar was noted as having maximum width of 1 centimeter and maximum length of 18 centimeters.  The scar was painful, had signs of skin breakdown in two areas which each measured 1 centimeter long x 1 centimeter wide x 0.1 centimeter depth, an open area had 100 percent granulation and no present signs of infection, and the open area was without foul odor or drainage or pus; the scar was superficial, had no inflammation, no edema, and no keloid formation, and had no other disabling effects.  The examiner noted that the Veteran's abdomen was extremely pendulous due to morbid obesity with numerous abdominal folds, which undoubtedly put pressure on the lower abdominal scar areas and held the open areas in a warm and moist environment, which does not promote healing and may precipitate the opening up of the superficial scars.  The examiner also noted that the open areas over the left inguinal hernia repair scar may heal slowly due to diabetes in conjunction with the Veteran's morbid obesity.

In a June 2010 statement, the Veteran stated that the assigned ratings do not take into consideration that each scar, right and left, gets infected, which causes tenderness and pain.

At the January 2015 hearing, the Veteran testified that the scars break open into open raw sores like a cancer; the last time this happened on the right side, it was about the size of a quarter or larger.  He testified that he self-treats the sores with Neosporin, and they heal for two to three months before breaking open again and bleeding, to the point that he must change underpants twice a day to keep the blood down; he testified that this happens with the scars on both sides, and it is happening more frequently.  He testified that the scars hurt periodically, and they are painful to the touch or when something rubs against them, like a belt.  He testified that he has been given salves or ointments to treat the scars; he takes oxycodone as well, although this is for all of his pains.

On December 2015 VA examination, the Veteran denied receiving any current treatment for hernia or scarring residuals.  He reported that the scars of his trunk are not painful, and they are not unstable (with frequent loss of covering of skin over the scar).  He reported that the scars are not both painful and unstable.  The scars are not due to burns.  On physical examination, there was one right inguinal hernia scar and one left inguinal hernia scar; the scars were superficial and non-linear.  The scars measured 3 inches by 0.2 centimeters, and 3 inches by 0.3 centimeters.  The scars do not result in limitation of function.  The Veteran does not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with either scar.  The scars do not impact the Veteran's ability to work.  The examiner noted that the Veteran weighs over 400 pounds with a lot of adipose tissue.

VA treatment records through July 2015 reflect symptomatology largely similar to that shown on the examinations cited above.

The results above provide evidence against these claims, clearly indicating that the higher criteria are not met for any of the Diagnostic Codes for scars.

In summary, the schedular criteria for a 10 percent rating for residual scarring from a left inguinal hernia and a right inguinal hernia are not met, and such ratings are not warranted.  The facts and examination cited above provide negative evidence against the Veteran's claims and show that his scarring does not meet any of the diagnostic criteria for ratings in excess of 10 percent.  Upon a complete review of the evidence of record, the Board finds no basis to award disability ratings higher than 10 percent for the Veteran's residual scarring from a left inguinal hernia and from a right inguinal hernia.  38 C.F.R. § 4.7.  

The Board has considered whether these matters should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected residual scarring from bilateral inguinal hernias fall squarely within the criteria for the 10 percent schedular ratings assigned.  The record does not reflect (or suggest) any symptoms/impairment of these disabilities not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, the record reflects that the Veteran is medically retired due to a [non-service connected] back disability, and the matter of a total rating based on unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

The appeal seeking service connection for a psychiatric disability is denied.

A rating in excess of 10 percent for residual scarring from a left inguinal hernia is denied.

A rating in excess of 10 percent for residual scarring from a right inguinal hernia is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


